DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 5/29/2019.  These drawings are accepted for examination.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Jagenow on 7/27/2021.

The application has been amended as follows: 


Claim 26: Claim 26 now depends from claim 25.

Claim 27: Claim 27 now depends from claim 25.

Claim 28: Claim 28 now depends from claim 27.



Claim 30: Claim 30 now depends from claim 25.


Claims 31-38: Claims 31-38 are canceled.


Claim 40: Claim 40 now depends from claim 39.

Claim 41: Claim 41 now depends from claim 40.

Claim 42: Claim 42 now depends from claim 41.

Claim 43: Claim 43 now depends from claim 39.

Claim 44: Claim 44 now depends from claim 39.




Allowable Subject Matter
Claims 25-30 and 39-44 are allowed.




Reasons for Allowance


The following is an examiner’s statement of reasons for allowance: 

The Terminal disclaimer filed 7/30/2021 has been considered and obviates the double patenting over 10,310,097. 
The closest reasonable prior art to the instant application, see Applicant cited reference to Cui et al (US 8,816,292) and cited references to Kimchy et al and Thurston et al, fail to disclose or teach the 
References like that of Kimchy et al and Thurston et al disclose the dynamic setting of a nuclear uptake window from a user input or feedback loop, but specifically utilize data collection-based methods and processing feedback loops to set such a window. Reference to Cui et al, cited by Applicant is capable of utilizing a circuit with multiple acceptance windows and the processing to set multiple windows, but neither discloses and teaches the implementation of a switch between multiple modes on the probe itself.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793